Timlin, J.
I concur in the result in this case, but there are many things said in the opinion not necessary, I think, to the decision of the case, which appear to me rather startling and to which I am not prepared to assent. I never believed that “in a doubtful law enacted at one time the court may discover a particular purpose as the one intended, and in such an enactment at a much later date to meet an entirely different condition and respond to a different public sentiment a different purpose may seem to have been intended.” Industrial, economic, or social conditions existing at the time of the passage of a law may affect its construction and meaning, but public sentiment may not do so. Nor can I assent to the saying that the legislature intended to make employers in the situations dealt with by this statute absolute insurers of the safety of their employees save in cases of assumption of risk or contributory negligence; nor that the statute law should be construed, explained, and declared by the court in advance of cases presenting such questions for adjudication. Neither do I approve of this swing from one extreme to the opposite. Nor can I agree with reference to the statute in question that “the field has not been covered prior to its adoption here nor *324has it been since in any very satisfactory way.” Fonder v. General C. Co. 146 Wis. 1, 130 N. W. 884, was quite satisfactory to me although it did not attempt to “cover the field.” That was one reason why it was satisfactory.